        Case 5:16-cv-00184-HE Document 197-18 Filed 05/28/19 Page 1 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                %                                                 




                                                                                                                                                            ,   -                                           .                   /               0                               1           -                       ,               .           0                   2                               3                   .           4                       .           0                       3                           2               ,                   3               .               5               ,           6               .                       6       7       1               5           .




                                                                                                                                            8           7           5                                       .                   /               0                           9                   0               3                   .           0                   5           -                                       2                   ,               3           .                       5                   ,       6           .                                       7               8                           7               :       ;           4           /       7           <           4




                        =       4           -               -                       ,       0               ;                   ,           >           7       -                       3                       ?                               3           /               4               -                   2           4                   @                   5               0               7               -                                       /                   ,               ;               ;               ?           A




                        .       4               B           4                   .           /   4                           B       4                   5       -                       0                   3                       ?                       .                   0               5               5                       ,                       <                   7               5                   5                   ,               3                   ?                                                           A




                        3           @           5                   ,           .       4                   B               7       9                   0       -                               ?                               6           4               5                   ;           4                                       =           7                   /           -                   3                   7           -                           ?                                                                           A




                        :       4               ;           4                               ;       @       ;               0               3               ?                                                                                                                                                                                                                                                                                                                                                                               A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A




                                                                                                                                                                    C                   D                   E                   F               G           H                   F                   I               I               J               ?                                                                                                                                                                                       A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A




                                                J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A                                   6           4           3                   0                   -                   7           M                   6               ,   N                                                               /       0




                        K           L                           K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           K   O   P   K           O       Q           R   K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A




                        6               ,       .               @                           7       8                       7               :           ;       4                       /                   7               <               4                                   6                   ,           .                   @               ?                               E                                                                                                                                                       A




                                                G               F               U           F   V           E               D                           U           W                   X               V                       W               X           E                   H               F               W                   G               ?                                                                                                                                                                                       A




                    S               T




                        2       4           -                       ,           0           ;               /               7               ;           .                   Y           6                   ;               4               9                   ?                               B                   ,               ;           ;                                   6                   ,               .               .                   @                   ?                                                           A




                        B           5               ,       4               -                       B       0           -           -                   0           .                   .                       ?                               5           7                   6               :               @                               >                   5               0               >                   7               5                   @                   ?                                                           A




                        =           7           /           -                           4       -           2                               =   4               -                       0                                       2               7           0                   3                   ?                               E           D                   D                               F                   G                                                                                                                   A




                        H           Z           [               F               X                   F       G               \               F                       F                   \                                       E               D                               U               E           V                       E           U                   F               H               ]                       ?                                                                                                               A




                                                                                                                                                                                                            T




                                                                                                                                                        L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A




                                                                                                                                                                    2                   [                       I               [               G           \                   E               G               H                   J                   M                                                                                                                                                                                   A




                                                                                                                                                                                                                                            N                   ,               2               0               7                   .       4                       C               0               2                                   2                   0           C                       7               3               ,       .                           ,           7           -                               7               8




                                                                                                                                                                                                                                                                                .                   ,       <                       7           .                   /               @                               4                   ;               4           -                                       <               1               Y               -                   @




                                                                                                                                                                    .               4                       :                   0           -                                   7           -                                       B           0                   /           4                   ;                   8                                   7           8                                       .           /           0                                       C               ;   4                           ,       -           .                   ,   8       8               3




                                                                                                                                                                                                                                    ,       -                                   7               :               ;           4                   /                   7           <               4                                       6                       ,       .                       @                   ?                   7                       :               ;           4           /                   7           <       4




                                                                                                                                                                                                                                                                                                7           -                               <                   4                   5               6                   /                                   ^                                       ?                       ^               _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P                                                                                   O               `




                                                                                                                                                                    5                   0                   C                   7               5           .                   0               2                                   B           @                           a                                           .               5                   0       -                   4                                   :                       M                           B               ;       7                   @               0           ?                   6       3               5




                                                                                                                                                                                !                   "                   #                               #               $               %                   &                   #                                       '               (                   )                                   "                                   *                   '               !           $                   &                                                  '           (                   +




                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EXHIBIT 18
                        Case 5:16-cv-00184-HE Document 197-18 Filed 05/28/19 Page 2 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                %                                                                                     




                    b               c           d   e       d               f       e       d               c                   g                       h                               i                           j           k                           l           g               m           j                   n               o                   p                                   q               r       j                       r               s                   g                       t               m                   u                       v                       m                       w       j   o               l               h                           x                   l               d           j               u                   u               o




                y
                                        d       s   w                       n       o       p                                   d                               z           p               m                       s           u           r               o           j                           d           {       o               p                   u                               r                   u               h




                |
                                                                        i                                                       }               w               d           n                       h




                                                                                                                                                o               p           t               k                                   n           o               p                           d           f               e   m               m                                   u               g                   d       u                                       u                   g       r               s                               c           o                   t                   r                      n                                                    h                                 s               u           d               u           m       s
                    ~                                                                                                      




                                        u       g   d       u                                                     x           j                              m           s               u                       r           f           d               u           o               e           s                   s               g                   d               t               t                           k                       r               t                   r       f               m               j                   u       t                   n                               d           u       u   m   v               c               u                   u           o




                    
                                        r       j   u       m               e              r                   m               l                                          r                                      u           r   v                       s                                      l               r   u               j                   m               s               s                   m       s                                       d                   j       k                               s                   p       s               c                       m                      u       s                   u           o                          o           j               q           r           e           v




                                            q   d          u               s               o                       q                           u               g           m                                                  d           s               m                           d           j               k                   u                   o                               o           {               u                       d               r                   j                       r               j                       q   o                   e           v                   d           u       r   o               j                   j           o       u
                    




                    
                                               o   j       u               d       r       j                   m               k                               r           j                                       d           j                           r           j               r           u               r   d               t                                   e               m           c               o                       e               u                                  




                    
                                                                        i                                                                      g               d           u                                      s                       l               g           d               u                           r   u                                   s               d               n                   s                                              n                   m       s                       h




        b                                                                                                                      }               w               d           n                       h                                                      g           d               j           w                   n               o                   p                           h
                                                                            




        b           b                                                   i                                                                      d               j                               x                               d           k               k                           s           o           v       m               u                   g               r               j                   f                               s               r                   j                      m                                   n       o                   p                           {               e       o   p               f           g       u                   u           g           d               u                           p       c               




                y
        b                                      g   m                       t       d       s                   u                           c                   d           e               u                                   o               q                       r               u                           r   s                                                                                    o                           v                   d                   w       m                               d                           k                   m                   u           m           e   v       r               j           d       u           r       o           j                           d           s                           u       o




                |
        b                               l       g   m       u               g       m       e                                   u               g               m                                                  r                      u               r       v                               l               r   s               g                   m               s                                   u       o                                   c                       e       o               s               m                          p                   u                   m                       s       g   o               p           t       k                   d                       s               p           s           c               m                      u




        b                           {           m           r               k       m       j                   u               r                   q           r           m               k                                   d           j               k                          o           e                   d           c                   c                   e               m                   g       m                       j               k                   m       k                       h           
                    ~




        b                                                                                                                       }               w               d           n                       h
                                                                            




                    
        b                                                               i                                                       }               j                          m                                       l           m                           l           m               j           u                   o               p                   u                               d                   j       k                                       f                   o       u                                                                                 q               o           p           j       k                              m       e           e       r                                      o           e               e           r       s




        b                               s       g   m                       o       e       r                   f               r               j               d           t               t                       n                       s               r           f               j           m               k                   d                                                  d                   r       t                       p               e                   m                       u               o                                              e                   o           s           m          p               u           m                       q   o           e   v                           h
                    




                    
        b                                                                                                                       }               w               d           n                       h                               i                       j           k                           l               g   d               u                                  s                                   u       g                       m                                   s       r               f               j                   r           q               r                              d           j          m                           o           q               u           g           d               u                           u           o
                                                                            




                    
        b                               n       o   p           




y
                                                                       i                                                                      g               d           u                                   v               m           d               j           s                           s               g   m                                   k               o               m                   s       j                                      u                           l               d               j                   u                           u                   o                   c           e   o               s           m                  p       u           m                   h




y
                    b                                                                                                               x           s                           u               g                       d           u                           p           j               p           s               p   d               t                                       q           o                   e                               s               m                          p               d               t                           d                   s                   s           d           p       t   u                                  r                  u           r   v                       s                           u           o
                                                                            




y               y
                                        s       d   n                                  x                       k               o               j                          u                                       l           d           j               u                           u           o                   f               o                                   u               g                   e       o                       p               f                   g                       u               g                   r       s                                       d           j           k           e               m           t       r                  m                       u               g           r               s




y               |
                                        r       j          r               k       m       j                   u                                  




y
                                                                        i                                                                      j               p           s               p                       d           t                                              x                   k               o   j                                  u                               w                   j       o                       l                           h                               }               j                           s                   o           v                   m           u       g   r               j           f                   u       g           d           u                          s                                  
                    ~




y
                                        t       m   u                      s                                  p               s               u                                          d                       t           t                           r           u                           g               r   f               g                   m               e                           c               e                       o                       q           r       t               m                               {           m                                      d           p           s       m                   r           u                  s                   d           j




                                                                                                                                                                                !                       "               #                           #           $                   %           &           #                   '                   (                   )                                   "                           *                           '           !               $               &                                              '                   (               +




                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                        Case 5:16-cv-00184-HE Document 197-18 Filed 05/28/19 Page 3 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %                                                                                                        




                    



                                        W               I           I           F           U               [           X                                       F           G                           W                   D                               [                   \               ?                                       ,                              \                   J               E               ]                                       F                   H                              J               ?                       ]           [                   E           Z                       ?                       H       Z                   [       ]                                          W           D           \                                      [                                       E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                T




                                                                                                                                                                                                L                                           L




                



                                        D           F           H               H           D               [                                                                                   H       Z                   [               ]                                  \                                                  [                                   E                   D               F               H                   H                   D                   [                                           W               X           [                                                                                   F       H                          J                                      F           G   \                   W               I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S




                                                                                                                                        K                       K                                                                                                                                                                                                                                                                                                                                                                                                                               K           K




                                    V               X           W                          E                          D               ]                                   E                           D                   F               H               H                   D           [                                                          F               H                   Z               E               X                   \                   [                   X                               H           W                                       G                   \           [               X                       J       H       E                   G       \                                          Z   ]               M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                T




                    ¡                                                                       ¢


                                                                                                                                                                1           G                   \       [                   X               J               H                   E           G                   \                                                      Z           ]                                      Z                   E                   H                       £




                ¤


                                                                                        4                                                                   9               Z                   ]                           J               Z               [                                                  W                                       D               \                   G               W               H                                                          E       G                       H                           H           W                       V                   X               W                       J       [       U                           H           [                                  Z       [           G                           F           H                                      J                       E




                                                                                                                                                                                                                                                                                                                                    T                                                                                                                                                                                                                                                                                                                                                   T




                    ¥



                                    V               W           D               F           U               [                           W                           I           I               F       U                   [               X                           M                                       B                   [                   U               E                   J               [                                   W                   G                           W                                   X                           [           G                   \               ?                                   H       Z       [                                      W                   X           J   H                   H           Z               F           G                   ¦                                   I       W               X




                                                                                                                                                                                                                                                                                                                                                                                    T                                                                                                                                   T




                §


                                        E           G           ]                           W                   I                                               J                               E       J                                   E               G                               F                   G                                       [               J           H       F               ¦               E                   H                   W                   X                               F           J                           H           W                               Z               E                               [                           E               V                       W           D   F       U           [                           W               I                   I               F           U           [               X




                                                                                                                                        T




                                                                                                                                                                                                                                                                                                                                    L                                                                                                                                                                                                                                                                                                               L




                    ¨



                                        H           Z           E               H                          J                           E                                   J                           J               V                   [               U                   H                               F                   G                                   F           H               M                                               ,                                           [                       E           G                   ?                   ]                   W                                                                   J                   H                   U                   E           G          H                       Z               E                               [                               F           H                   M




                                                                                                                                                                                                T                                                                                                                                                                                                                                                                                   S                                                                                                                       T                                       ©       T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L




                    ª



                                        @           W                                       U               E           G                                      H                               Z       E                                   [                               V               W                   D                   F                   U               [                   W                       I           I               F                   U                   [       X                       J                           J           [           «                               E               D                               E       J                   J       E                               D           H   F       G           ¦                       V               [                   W               V               D           [                   M




                                                                T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               T                                                                                                           T




                                                                                                                                                                                                                            L




                   ¬



                                    4               G           \                                          [                                                  [                               ¦       W                   H                               H                   W                                                  [                                   E                  D               [                                   H                   W                           Z                       E                           [                                                                                              [                                  [                   ¦                   W           H           H           W                           Z           E                                       [




                                                                                                                                        L                                                                                                                                                                                                                                                                                                                                                                                           L                                       K                   K                                                                   L                                                                                                                                                           L




                   



                                        H           Z           [                           U               W           W           V                           [           X                   E       H                   F               W               G                                   I               X                   W                                               H       Z               [                                                       F                   U       H                       F                                       F           G                               W               X                       \       [       X                           H           W                           V       X       W           J           [               U                               H                   [




                                                                                                                                                                                                                                                                                                                                                    S                                                                                                                                                                           S                                                                                                                                                                                                                                                                           T




                                                                                                                                                                                                                                                                                                                                                                                                                                                L




                
        



                                        H           Z           E               H                       V               [               X                       J           W                   G               M                                           3                   W                                   ,                                                              G       W               H                                   J                   E                   ]       F                       G           ¦                   ?                   ]                   W                                                          G       W                              ?                                      [           \           F           \               G                              H




                                                                                                                                                                                                                                                                                                                                                    S                                                                                                                                                                                                                                                       T




        



                                        ¦           F                           [                                   V                                           W           G                           Z                   [               X                                   W           X                                       E                   G               ]           H       Z               F               G                   ¦                                       D       F                                  [                           H           Z                   E           H                           M




                                                                                                            T




                                                                L




        
                    ¡                                                                       ¢


                                                                                                                                                                3           W                           ]                   W                                                   U           W                   G                   J                   F               \           [       X                               E                   G                                       E       D                       D           [               ¦           E           H                   F           W               G                               W           I                       J           [                   «               E       D                       E               J           J                   E                               D           H




                                                                                                                                                                                                                                            T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               T                                                                                                       T




        
                ¤


                                                   ]                           E                       V               W               D                       F           U                   [                           W                   I               I               F           U                   [                   X                                   H           W                                      [                                       E                   G                               [           «               H           X           E                   W           X               \                       F       G       E                   X       ]                               [               [       G           H               ­




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L




                    ¥
        



                                        U           W           X               X           [               U           H                       £




        
                §


                                                                                        4                                                                           ,       H                          J                                   E                                   D           W                   H                                                       W           X       [                               F                                   V                       W       X                       H           E               G           H                               H           Z               E                       G               J                   W                   [                              W   \       ]                       J               E           ]                   F                   G           ¦               ?




                                                                                                                                                                                                                                                                                                                                                    S                                                                                       S                                                                                                                                                                                                                                               S




                    ¨
        



                                    9               [           D               D               ?                       H               Z                       [           ]                           H                   Z               X               [                                                                      [                                   \           W                      G                                   W                   G                           H                       Z           [                           ¦           X                   W                           G                       \               H                   W       W                               Z           E   X       \                   M




                                                                                                                                                                                                                                                                                                            S                                                                                                                                                                                                                                                                                               T




                    ª
        
                                                                                            ¢


                                                                                                                                                            9               [                   D       D                           ?                       \                   W                               ]                   W                                               U       W               G               J                   F                   \                   [       X                                   E                           J           [                   «                           E                       D               E                   J       J           E                               D   H           ?                   E




                                                                                                                                                                                                                                                                                                                                                        T                                                                                                                                                                                                                                                   T                                                                                                                   T





                    ¬



                                        X           [       V                   W           X               H                           E                       ¦           E                   F       G                   J               H                                   E                           V                       W                   D               F           U       [                               W                       I                   I               F       U                       [           X                           H           W                                              [                               J       W                           [           H                   Z           F   G       ¦                       W                   I                           E                   G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S





                    



                                        [           «           H               X           E               W           X               \                       F           G                   E       X                   ]                               G                   E           H                                       X                   [                   £




                                                                                                                                                                                                                                                                                                                T




               



                                                                                        4                                                                           ,                                                      J               E               ]                   F           G                   ¦                                                      [                   U               E               G                                      H                           Z                       E                           [                       F                   H                   M




                                                                                                                                                                                        S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L





                                                                                            ¢


                                                                                                                                                            9               [                   D       D                           ?                                          Z           E                   H                                       \               W                   ]               W                                                                           [       E                       G                                      ]               ?                               ®       9                           [               U                   E       G                              H               Z       E                       [                           F                   H                           ®       £




                                                                                                                                                                                                                                                                                                                                                                                                                            T                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L





                    ¡


                                            ,       J                           F           H                           E                                   V               X                   F       W                   X               F               H                   ]               £





                ¤


                                                                                        4                                                                       @           [                   J               M




                                                                                                                                                                                                                    !                   "               #                               #               $                   %                       &               #                           '               (                   )                                       "                               *               '               !               $           &                                                      '               (           +




                                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                        Case 5:16-cv-00184-HE Document 197-18 Filed 05/28/19 Page 4 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %                                                                                           




                    b               c               e       r           o           e           u                   o                                   ¯           p           j                   m                                               °               ±                                                                                °       ²               ³                                              o               e               e           m                  u           




                y
                                                                                i                                               ´                       o               h




                |
                                                                                                                                                        p           u                               n                       o                   p                                   f               p               n           s                           w               j                   m               l                               u               g           d       u               ¶                   o                   t               u           ·                      t               d       l                       l                   d       s                       d                       s           p           s               c               m              u
                                                                                                                                   µ




                                        r           j                              m       e   e                   r                                              o           e                   e                       r                   s                                  s                               s           m                          p               d                   t                               d               s               s           d       p           t   u                           ³                                  o               e           e               m                      u           
                    ~




                                                                                i                                               ´                       o               h




                    
                                                                                                                                                        g           n                               k                       r                   k               j                                  u                           n                   o       p                                   w               j               o               l                           u       g           d   u                           
                                                                                                                               




                                                                                                                                                                                                                                               ¸                       h                           ¹                                  x                  ¶                       º                                           }       {                                  m                  u                       u                   o                       u               g           m                           q           o       e       v                           h
                    




                    
                                                                                i                                                                      g           m                               k                       m                   s                                  e               r           c               u                   r       o               j                                   s               g               m                           f       d              m                                           q           r       u               s                           d       t               t                           w       r           j           k           s                       o                   q




                    
                                    c               m       o       c               t       m                       o               j                               u           g                   m                                   c                       o                   t               r                          m                           k               m               c                   d               e               u           v               m       j           u                                          d               j       k                           u               g       m                       t                   o                  d           u           r           o           j                               s           g   m




        b                              f           d                  m                   l   d                   s                                   j           o           l                   g                       m                   e               m                                   j               m           d                   e                       l                   g               m               e               m                           g       r           s                   i                   »                   ¼                       l           d               s               h                                   ½       o           p                                 m                       f                   o           u               u               o




        b           b                   s           u       d           e           u           o                   p               u                               l           r                   u                       g                                   u                   g               m                           u                   e       p               u                   g                       h




                y
        b                                                                                                                                                           n                                                      e                           h                           ¹               o               t           o               v           o               j                                  ¹               r       v                   v               o       j           s           ¿                               }               w       d               n               h
                                                                                                                                           ¾           µ




                |
        b                                                                       i                                                                       m                       g                   d                       k                                                                                     l           m                           g               d                   k                               j               o               u           g       r           j   f                                       u               o                       f           o                       o                   q       q                       o               q               {               p           u                               d
                                                                                                                                




        b                               s           r                                 q   o   o                   u                                  u           d           t                   t                                   v                       p                   s                              p           t                   d       e                                   l               g               r               u               m                   f           p   n                                       l               r       u               g                           k       d               e       w                           g           d           r           e               
                    ~




        b                               d       c       c               e           o          r               v                   d                   u           m           t                   n                                               ²                                              n               m           d                   e       s                                   o               t               k                   h




                    
        b                                                                                                                                              g           d           u                                          s                                   j                   o               u                           m                          d                                  u               t               n                                          o       e           e   m                                      u                                      s           r               e               h                                   ½       o           p                       d           t           s           o                               g   d           k
                                                                                    




        b                               u           g       m                           q   d                      u                                   u           g           d                   u                                                          e                           h                       ¶           o                   t       u                   ·                              t               d               l                           g       d           k                                          o               j       u               d                          u                       l       r                   u       g                                  s                   h                                  o           e   e           r               s
                    




                    
        b                               r           j                              d       n                       o                   q                                                             °                       ²                   ³                                              o               e           e                   m                      u                       




                    
        b                                                                                                                                                                                                                                      ¸                       h                           ¹                                  x                  ¶                       º                                           }       {                                  m                  u                       u                   o                       u               g           m                           q           o       e       v                           h




y
                                                                               i                                                       x                   q                   u                   g                       m                                   e                   m                              o           e                   k       s                                   s               g               o               l                           u       g           d   u                                       g               m                                                         n               m       d                   g                              g           m                       l           o                   p           t   k




y
                    b                   g           d                  m                   g   d                   k                                                                             n                       m                   d               g                           h                                   ¶                   m                       l                   o               p               t               k                           g       d              m                                       g               d       k                                          o       j               u       d                          u                       l           r           u           g                               g           m   e                   h




y               y
                                                                                                                                                                    n                                                      e                           h                           ¹               o               t           o               v           o               j                                  ¹               r       v                   v               o       j           s           ¿                               ½               m       d               g               h                               i           j                   k                   g           m                       l           d           s                               u   g           m
                                                                                                                                           ¾           µ




y               |
                                        o           j       t           n                   o       q                   q           r                              m           e                                           l                   g               o                                   g               d           k                           k               o                                  p           v                   m               j           u       m           k                                          o               j       u               d                          u                       l       r                   u       g                                  s                   h                                  o           e   e           r               s




y
                                        r           j                              d       n                       o                   q                                                             °                       ²                   ³                                              o               e           e                   m                      u                       
                    ~




y
                                                                                                                                                                                                                                               ¸                       h                           ¹                                  x                  ¶                       º                                           }       {                                  m                  u                       u                   o                           q           o           e           v                   h




                                                                                                                                                                                        !                       "                   #                                       #                   $           %               &               #                           '               (                   )                               "                           *               '   !           $                   &                                              '           (               +




                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                        Case 5:16-cv-00184-HE Document 197-18 Filed 05/28/19 Page 5 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            %                                                                    




                    b                                           i                                               À               o                          p               v                       m                   j               u               m           k                       




                y
                                                                                                                                                n                                                  e                           h                       ¹           o               t                   o                   v           o           j                              ¹       r           v               v                   o               j               s               ¿                       ½           m       s                   h
                                                                                                                       ¾       µ




                |
                                                                i                                                              e               o       v                                           l                   g               d               u                                   x                              v                       d               {               t       m                               u               o                               u       m                   t           t                   u               g           e               o           p       f           g




                                    k       o          p       v           m       j           u               d               u               r           o                   j                                                      n               m           s                           h
                    ~




                                                                                                                ½               m               s                   h                                           i                       j               k                           g                   m                                                                         u       g                   d           u                              s                       u                   g           m                   o               j           t               n                   o               q                   q       r          m   e                   l       g           o                       l           d           s
                                                                    




                    
                                    k       o          p       v           m       j           u               m               k                           u                   o                                       g               d                          m                                                          o       j           u                   d                  u                               l               r               u               g                                      s               h                              o               e           e       r           s                                      g   m                   q   r       u                           u       g           m




                                    k       m   s                  e       r   c               u               r               o               j                               s                   g                   m                               f           d                                  m                               o               q                           u       g                   m                           o                       q           q   r                              m           e                       l           g               o                   s           m                              p       d   t   t           n
                    




                    
                                    d       s   s       d           p       t       u           m               k                               g           m                   e                       ³                                              o           e               e                   m                              u               




                    
                                                                                                                                                                                                                       ¸                   h                       ¹                                          x                      ¶                   º                               }           {                                  m                              u                           u           o                   u               g           m                               q   o           e       v                           h




        b                                                      i                                           »                   m               e           n                                       t                   o               o               s           m               t                   n                           h




        b           b                                                                                                                           n                                                  e                           h                       ¹           o               t                   o                   v           o           j                              ¹       r           v               v                   o               j               s               ¿                       }           w       d               n                   h                               x                           u           g       r   j   w                   n       o           p
                                                                                                                       ¾       µ




                y
        b                           m       d   e       t           r       m       e                           u               m               s           u                   r                       q               r               m               k                           u                   g                       d       u                                          e               h                       ¶               o               t               u               ·                      t           d       l                           r               s                   d       {                       o           p       u       s           r                                  q       m       m           u               ³




                |
        b                                  o   e       e           m              u               




        b                                                       i                                               ¹               r                                                  q               m                   m               u                                          k                   d                       e       w                               g           d       r                   e                                          t               r       u                   u           t           m                   {               r               u                   k           d                   e           w       m   e               s       w       r           j                   
                    ~




        b                           j       o   l       g           m       e       m                           j               m               d           e                                           ²                                  h




                    
        b                                                                                                       ½               m               d           g                                                  {                       p               u                                                                             o           w                   d           n               h                                       À               r               k                           s           g           m                       s           d               n                   g           m                               l       d   s               d       e       o           p               j       k
                                                                    




        b                           s       r                          q   m       m           u                   
                    




                    
        b                                                       i                                                   x                       {               m                   t                   r                   m                              m                           s                   o                           h




                    
        b                                                                                                       À               r               k                               s                   g                   m                               s           d               n                                           g       m                               l           d       s                               k               d               e               w       m                   e                       s       w               r           j                   
                                                                    




y
                                                               i                                                   x               q                       u                   g                   d                   u                              s                           l                   g                       d       u                               u           g       m                               e               m           c                   o       e                   u                       s       d               n           s                                  n           m                   s               h




y
                    b                                                                                           À               r               k                               s                   g                   m                               s           d               n                                           g       m                               g           d       k                           {                   t               d                      w                               g           d       r               e               
                                                                    




y               y
                                                                i                                                   x                           u           g                   r                   j                   w                               s           o                           h




y               |
                                                                                                                À               r               k                               s                   g                   m                               s           d               n                                           g       m                               l           d       s                           v                   p               s                      p                   t           d           e                   {               p               r           t       k               
                                                                    




y
                                                                i                                               ½               m               s                   h
                    ~




y
                                                                                                                À               r               k                               s                   g                   m                               s           d               n                                           g       m                               l           d       s                                              t               m               d       j                               s           g       d                          m               j               
                                                                    




                                                                                                                                                                !                       "                   #                                   #               $           %                       &                   #                       '               (               )                           "                           *                       '       !               $                   &                              '               (                   +




                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                        Case 5:16-cv-00184-HE Document 197-18 Filed 05/28/19 Page 6 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    %                                                                                                   




                    b                                                   i                                                   ½               o       p                                   g                   d                                  m                           u               o                                       {           m                                          t           m               d           j                       s                   g           d                                      m               j                           r                   q                               n               o       p                      e   m                   r           j




                y
                                    c           d       u       e           o   t               h




                |
                                                                                                                            }               w       d               n                       h                                                   ¹               o                           r                   s                               r           u                               n           o               p           e                       u                   m           s                   u                   r           v           o                   j               n                                   u               g       d           u               u           g       d           u                       r               s
                                                                            




                                        j       o       l       g           m   e           m                                              t       o               s                   m                                       u               o                       {                   m                   r                       j       f                           d                           k               m           s                      e                   r       c                       u                   r               o       j                                   o                   q                                      e               h           ¶           o       t           u           ·                          t                   d   l                   
                    ~




                                                                                                                                                                                                                               ¸                   h                       ¹                                          x                      ¶                   º                                   }       {                              m                              u                               u                   o                           q               o               e           v                               h




                    
                                                                        i                                                       x           u                      s                                                          t               o               s           m                           h                                                   p               u                           t               r           w           m                                   x                           s                   d               r       k                                   m               d                   e               t       r           m           e                      r           u                               q       r                   u   s                               d
                                                                                                                                                                                                                                                                                                                                                µ




                                        k       m       s                  e   r       c                   u               r               o       j                                   o                       q                               d                           l               g                   o                       t       m                           t               o           u                           o               q                   c                   o                   t                   r                      m                                   o                   q                   q           r                  m           e   s               h
                    




                    
                                                                                                                                                    n                                                      e                       h                           ¹           o               t                   o                   v           o           j                              ¹           r       v               v               o           j                   s                   ¿                               ¸               r       f                   g               u                       h                                               p           u               k       r           k                       d               j                   n
                                                                                                                                   ¾       µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               µ




                    
                                        o       u       g       m           e               o                   q               q           r                      m                   e                                       g               d                          m                                                          o       j           u               d                          u                           l           r           u                   g                                                  s                   h                                      o               e                   e               r       s                          




        b                                                                                                                                                                                                                     ¸                   h                       ¹                                          x                      ¶                   º                                   }       {                              m                              u                               u                   o                           q               o               e           v                               h




        b           b                                                                                                                               n                                                      e                       h                           ¹           o               t                   o                   v           o           j                              ¹           r       v               v               o           j                   s                   ¿                                                                         r               j                                                  d       n                       o       q                                     °                   ²                   h
                                                                                                                                   ¾       µ




                y
        b                                                                                                                                                                                                                      ¸                   h                       ¹                                          x                      ¶                   º                               i                   s           w           m           k                               d                   j                   k                       d                   j               s               l                   m               e       m           k               d       {           o           p       u                                       q           r                  m




                |
        b                               u       r   v           m           s       h




        b                                                                                                                                           n                                                      e                       h                           ¹           o               t                   o                   v           o           j                              ¹           r       v               v               o           j                   s                   ¿                               ½               o       p                                                  d                   j                       d           j           s   l           m       e                                  s               r                   e       h
                    ~                                                                                                              ¾       µ




        b                                                               i                                                       x                   k               o                   j                                      u                               w           j               o                   l                               r               q                           d           j               n       {               o           k                   n                               m                   t               s       m                                   g               d                   k                                  o           j   u           d                  u                       l               r                   u   g




                    
        b                               g       m       e                   o   e                           j               o               u                                          




        b                                                                                                                   }               w       d               n                       h
                                                                           




                    
        b                                                               i                                                   À               o                      p               v                       m                   j               u               m           k                                                          o       j           m                       h




                    
        b                                                                                                                   ¹               o                       l                   o                   p                   t               k                           n               o                   p                               s           d               n                           u               g           d           u                                          e                           h                           ¶       o                   t               u                   ·                              t       d           l               l           d       s                   d               j
                                                                            




y
                                       r       j              o           t              m               k                                                                     c                       o                   u               m               j           u               r                   d                       t       t           n                               r           j                          o           t                              m           k                                   c                   d       e                   u               n                   




y
                    b                                                   i                                                   ½               m       s                       h




y               y
                                                                                                                            }               w       d               n                       h                                                                   g           d               u                                          s                   u               g               m                           k           r               q               q           m           e                   m                   j                      m                           {                       m                   u               l       m           m           j               d
                                                                                                                                                                                                                                       




y               |
                                    c           o       u       m           j   u           r               d               t               t       n                                   r                   j                                  o               t                          m                   k                           c               d               e               u           n                           d           j           k                               d                                       s               p       s               c                   m                                  u                   




y
                                                                        i                                                   À               m           q           r                   j                   r                   u               r               o           j                       
                    ~




y
                                                                                                                        i                   s                       d                                       s                   m                                                         e                   r                   v           m           s                               k           m               u           m                      u                   r                              m                                                                             d               s                                   d                   s           m                                 e       r           v                   m                   s
                                                                            




                                                                                                                                                                        !                       "                   #                                   #           $               %                       &                   #                       '               (               )                           "                       *                   '           !                   $                   &                                              '               (                   +




                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                        Case 5:16-cv-00184-HE Document 197-18 Filed 05/28/19 Page 7 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %                                                                Á




                    



                                                       F   H       Z                           J       W                               [               W           G       [                                                      Z               F               U                   Z                                              E       J                       G                   W           H                       E                          D           [                               H                   W                               V               X                   W                                   F                   \   [                   E       D       D               H           Z       [




                                                                                                                S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L




                



                                            I           E   U       H               J               ?               ]                   W                                                  [                   X                   [                               J                   H               F               D               D               E                                  D           [                       H           W                                           W                                   [                                       I       W                   X                                  E                   X   \                   F       G               H       Z           [




                                                                                                                                                        T                                                                                                                                                                                                                                                                                                           S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L




                                        F               G           [               J           H       F           ¦                   E               H           F       W               G                       ­                               U               W                   X               X               [               U       H           £




                                                            L




                    ¡


                                                                                4                                                       @               [           J               ?                           ]                   W                                                   U               W                               D       \                       \                   W                       J           W                           [                               I           W                   X                                               W                       I                               E                   G




                                                                                                                                                                                                                                                    T                                                                   T                                                                                                               S                                                                                           S




                ¤


                                        F               G           [               J           H       F           ¦                   E               H           F       W               G                               M




                                                            L




                    ¥
                                                                                    ¢


                                                                                                                                    9                   Z           E       H                                   F                       I                                                                                              Z       E       H                                   F               I                   F           G                           H               Z               E                   H                                   J           U                   [                   G               E                   X   F   W                       E       G




                                                                                                                                                                                                                                                                    K                   K




                §


                                        F               G   \       F                           F       \                               E               D                   \               F                   \                                   G               W                   H                                              G       W                                                     Z           W                       X               E       V                   [               \                                   H                   Z           [                                           ?                                      H                       H       Z       [       ]                   U               E           G




                                                                                                                    T                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S                                                                   T




                                                                                    L




                    ¨



                                        J               E   ]           ?                   9           [           D                   D                   ?               H               Z                   F                   J                               F                   J                               H               Z       [                       D                   E           J           H                       H                          W                           V                       [               W               V               D                   [                                       ,                   X   [                       [                      [           X                                  [       F   G           ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S               S




                    ª



                                        F               G           H               Z           [               V                       X               [           J       [               G                   U                   [                               W                       I               £                               9           W                                   D           \                       H           Z               W           J               [                               V                   [                   W       V                       D                   [                                      [                   U       W       G       J       F           \       [               X           [       \




                                                                                                                                                                                                                                                                                                                                                                        T




                   ¬



                                                       [   F       G               ¦                   F           G                                   W           D                       [                   \                               V                   E                   X               H               F               [       J           £




                                                                                                                                        L                                   L




                   



                                                                                4                                                       C               W           J       J               F                                      D               ]                       M




                
        
                                                                                    ¢


                                                                                                                                    4                   G           \                                          W                                   D               \                                   F               H                              [                               V               X                       \           [               G           H                                   I               W               X                               H                   Z                   [                                   F   G                   [       J       H       F       ¦           E       H               W           X           H           W




                                                                                                                                                                                                                                    T                                                                                                                                                                               T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L




        



                                        J           V       [       E                                  H           W                                   H           Z       W               J                   [                                   H                                  W                               F               G       \       F                                   F           \                       E           D               J               £




                                                                                                                                                                                                                                                                                                                                                                                                                    T




                                                                                                                                                                                                                                                                                                                                                                        L




        
                    ¡


                                                                                4                                                           ,               I               H               Z                   [                                                   F                   U               H               F                                              E                   G           H           [           \                           H           W                               ¦                   W                                   H           Z                   X                   W                                   ¦   Z                          F       H       Z                   H       Z               [           F       X




                                                                                                                                                                                                                                                                                                                                S                                                                                                                                                                                                                                                                                                   T




                                                                                                                                                                                                                                                    L




        
                ¤


                                        U               E   J       [                   ?               ]           [                   J                   ?               W               X                                       H               Z               [                   ]                               U               E       J       [                       ?                       G           W           H                           Z           [               X                                   U               E                   J           [                           M




                    ¥
        
                                                                                    ¢


                                                                                                                                        7                          E       ]                       M                                                   ,           J                                   F               H                       ]       W                                   X                       H           [           J               H           F                               W                   G               ]                               H                   Z                   E               H                       7                  D       E       Z       W                   E                       6           F       H   ]




                                                                                                                                                                                                                                                                                                                                                                        T                                                                                                           S                                                                                                                                                                                                                       S




        
                §


                                        C               W   D       F               U           [                   2                   [       V                   E       X               H                                       [               G               H                                   W               G               D       ]                       F                   G                       [           J           H               F           ¦               E               H                   [               J                               U                   X                   F                                   [   J                          Z       [       G                   H       Z               [




                                                                                                                                                                                                            S                                                                                                                                                                                                                                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                                                                                                                        L




                    ¨
        



                                                        F   U       H               F                               J                   E               ]           J               ?                           /                   [               ]                   ?                                   ,                                  E       G               H                               ]           W                                       H           W                               \                   W                                   H           Z                   F                   J                   £




                                                                                            S                                                                                                                                                                                                                                                                                                                                   T




                                        L




                    ª
        



                                                                                4                                                   -                   W               M





                    ¬
                                                                                    ¢


                                                                                                                                        7                          E       ]                       M                                               3               W                                   ]               W                               J               E                   ]                       W           G           D               ]                           F                   I                               H                   Z           [                                                       F                   U   H   F                                      E       G           H                       H           W




                                                                                                                                                                                                                                                                                                                                        T                                                                                                                                                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L





                    



                                                        W           [                               I   W           X                                  E           X       \                                                      W                               D                   \                               ]               W                               H                   E           D                                  H               W                           H               Z                   [                               V               W                   H                   [               G                   H   F   E               D       D       ]               F           G                       W           D           [           \




                                    S                                                                                                                                                                                                               T                                                                                           T




                                                            L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L                                   L




               



                                    V                   E   X       H               F           [       J                   M                                       6       E               G                                       ]               W                                                   [               «       V               D       E               F                   G                       H           Z           E               H               £




                                                                                                                                                                                                                                                                    T








                                                                                4                                                           ,               I               H               Z                   [                                                   F                   U               H               F                               \               W                   [           J           G                      H                                          E               G                   H                                   H           W                                   V                   X                   W   J   [               U               H       [




                                                                                                                                                                                                                                                                                                                                S                                                                                                                                                                                                                                                                                                                                                       T




                                                                                                                                                                                                                                                    L





                    ¡


                                        J           V       [       U               F               I   F           U                   E               D           D       ]                                   E                                   J               [                   «                               E               D               E               J                   J           E                       D           H                           U               E               J                   [                   ?                           ]                   W                                                          [                   ¦       W       H               J           W                       [




                                                                                                                                                                                                                                                                                                        T                                                                                                           T                                                                                                                                                                                               T                                                                                                           S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L





                ¤


                                    V                   X   F                       E           U       ]                               F               J           J                       [                   J                                                  F                   H               Z                               J       [       «                                   E           D                       E           J               J           E                               D                   H                       M                                               ,                                                      G   W               H               ¦       W       F           G       ¦                           H       W               ¦           W




                                                                                                                                                                            T                                                                                                                                                                                           T                                                                                                               T                                                                                                                                       S




                                                                    L




                                                                                                                                                                                        !               "                       #                               #                   $               %               &               #                           '           (                   )                       "                           *           '               !               $                   &                                                          '           (                       +




                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                        Case 5:16-cv-00184-HE Document 197-18 Filed 05/28/19 Page 8 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %                                                                                Á           




                    b                   d       e       o           p           j           k                               d               j               k                           u                   d                   t               w                       d       {                       o                   p               u                       u               g                   m                                          r                      u           r       v                                      s                                  d               s           m                   l       r                   u               g       o       u                   g   m           e




                y
                                    c           m       o       c               t           m                               r                   q                           u           g                   m                   n                       k               o           j                                      u                       l               d               j                   u                           u               o                       f           o                                   q           o               e   l               d               e           k                   l       r                   u               g       u       g                   m




                |
                                        r       j                  m           s           u           r                   f               d               u               r           o                   j                           h




                                                                                                                                            }               w               d           n                           h
                    ~                                                           




                                                                            i                                                                               p               u                               n                   o               p                       s           d                   r                   k                       m               d               e                   t           r               m               e                       u           g           d               u                                   r       q                           u           g           m                                  r                  u   r   v                           k           o                   m           s   j                                  u
                                                                                                                                            µ




                    
                                        l       d       j           u                       u           o                               c                   e               o           s                   m                                  p       u               m                                                  l               m                       k               o                   j                          u                               r       j                      m               s                   u               r   f               d               u           m               h                                              g   d   u                          s               j                   o           u




                                        u       e       p           m               h                                           x           u                              s                               j                   o               u                       u           e                   p                   m                       s           c                   m                              r                   q           r                      d           t           t               n                                   r   j                               e           m           t       d       u                   r               o   j           u                   o
                    




                    
                                        k       o   v               m           s           u           r                                                                 r           o                   t                   m               j                      m                                                  d               s       m                                              {               m                              d               p       s           m                           n                   o               p                   k               o                       j       o       u                                   g   d          m                       u           o                               g   d                                  m




                    
                                        d                          r                      u           r               v                                   u               g           d                   u                                  s                       l           r                   t                   t               r       j               f                                   u           o                           c                   e       o           s           m                                  p               u   m                               o           j                   d                           À       »                      d                   s   m                   h




        b                                                                                                                              i                   j               k                               n                   o               p                       k           o                   j                                  u                       d               t                   l           d               n               s                       g           d                          m                                   u   o                               g           d                  m                           d                      r                          u   r       v                                   u   o
                                                                                




        b           b               c           e       o           s           m                      p                   u               m                               o           j                                       d                       e               d       c                       m                                          d               s               m                       ³                                      o               e       e           m                          u                       




                y
        b                                                                   i                                                           ´                   o                   h                                               ½               o       p                           g                   d                                  m                       u               o                               g               d                              m                   d                                              r                  u               r       v                       h                           x                   q               u   g       m                   n               k                   o           j                      u




                |
        b                               l       d       j           u                       u           o                               c                   e               o           s                   m                                  p       u               m                                                  n               o       p                              e                   m                           k               o               j       m               h




        b                                                                                                                               ´                   o               l                                                  m               d       e               t           r                   m                   e                       l               m                                   l           m               e               m                       u           d           t               w                   r               j   f                               d       {               o       p       u                                   u   g   m                   c           e           o               c               m   e
                    ~                                                           




        b                               l       d       n           s                       n           o                   p                               r               j           u                   m                   e                      r               m           l                                       o               e                       u               o                               u               d               t               w                   l           r               u                   g                   d                               s           m                  p       d                   t                   d   s       s                   d   p           t                   u




                    
        b                                      r                  u           r       v                   h                                               À               o                               n                   o               p                       e           m                                      d               t       t                               u                   g           d               u                                      o           j                          m                   e               s   d               u               r           o           j           




        b                                                                   i                                                               ½               m               s                       h
                    




                    
        b                                                                                                                               i                   j               k                                   x                               u       g               r           j                   w                                   n       o               p                                   d           f               e               m               m       k                       u               g                   d               u                   n               o           p                   s       g                   o               p   t   k                   c           e           o                              r   k                   m
                                                                                




                    
        b                               u       g       m                                  r                              u               r           v                               l                   r                   u               g                       s           o               v                       m                   c                   e               r                              d                              n                       r           j                           d                   j                   r               j               r           u           r       d       t                                   r   j   u       m                   e              r                   m           l       ³




y
                                              o       e           e           m                      u                       




y
                    b                                                       i                                                                   x               q                       n                   o                   p                                      d           j                                                      n       m               s                       h




y               y
                                                                                                                                        i                   j               k                               n                   o               p                       l           o                   p                   t               k                       d               f                   e           m               m                               u       g           d           u                                   r               j   u               m               e                      r       m       l                   r               j   f           d                                  m                   g           r                      t               m
                                                                                




y               |
                                        r       j                   u           g           m                           v                   r               k               k           t                   m                                   o           q                       d                                       f               d       s                               s                   u           d               u               r               o       j                   c                   d                   e               w   r               j               f                       t       o       u                                   l   r   u       g                       s           m                              m   e                   d               t




y
                                        o       u       g           m           e                   c                       m               o           c                   t           m                                       d               e       o               p           j                   k                                   r       s                               j                   o           u                                   q           p       t           t                       c                       e               r                  d                          n               h                                               o   p   t       k                       n           o                   p
                    ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




y
                                        d       f       e           m           m               




                                                                                                                                                                                                !                       "           #                           #           $                   %                       &               #                   '                   (               )                               "                               *               '   !                   $               &                                          '           (               +




                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
